
	

113 HR 2535 IH: American Liberty Coinage and Deficit Reduction Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2535
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Barr (for
			 himself, Mr. Loebsack,
			 Mr. Stivers,
			 Mr. Meadows, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To cause increased seigniorage for the United States Mint
		  leading to enhanced revenue to the Treasury and increased offsets to annual
		  budget deficits in perpetuity, to require the Secretary of the Treasury to mint
		  and issue coins commemorating and celebrating American Liberty, The
		  Union, and the American values and attributes of freedom, independence,
		  civil governance, enlightenment, peace, strength, equality, democracy, and
		  justice, to provide for the continued and concurrent production and
		  distribution of existing presidentially-themed circulating and numismatic
		  coinage designs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Liberty Coinage and Deficit
			 Reduction Act of 2013.
		2.FindingsThe Congress finds as follows:
			(1)The 50 State
			 Quarters Program showed that a circulating commemorative coinage program that
			 incorporates recurring design change dramatically increases seigniorage—the
			 profit realized by the Mint from the amount that the face value of coins
			 produced by the Mint exceeds the costs of production and distribution.
			(2)Pursuant to the
			 President’s 1967 Commission on Budget Concepts, seigniorage proceeds are used
			 to reduce the amount the government would otherwise borrow from the public to
			 finance the budget deficit. Thus, programs that increase seigniorage provide a
			 means to reduce the budget deficit without increasing taxes or cutting
			 spending.
			(3)During the 10
			 years of the 50 State Quarters Program, the cumulative production of quarter
			 dollars exceeded 34,000,000,000, representing a 136 percent increase in quarter
			 dollar production as compared to the cumulative 10-year period immediately
			 preceding the program. This enhanced production level of quarter dollars
			 resulted in increased seigniorage revenues of approximately $3,000,000,000 and,
			 therefore, an equal reduction in the budget deficit.
			(4)The Mint has estimated that 147,000,000
			 Americans became collectors of 50 State quarters, demonstrating that the demand
			 for circulating coins—for purposes beyond the needs of commerce—increases
			 significantly when frequent and systematic design changes are made through a
			 multiyear commemorative design series.
			(5)Similar to the
			 collector interest and resulting seigniorage generated by the 50 State Quarters
			 Program, the Westward Journey Nickel Program, which issued a series of 5-cent
			 coins between 2004 and 2006 bearing new obverse and reverse designs
			 commemorating the 200th anniversary of the Lewis and Clark Expedition and
			 honoring President Thomas Jefferson, saw average annual nickel production
			 increase by 593,200,000 units as compared to nickel production during the 2
			 years immediately preceding the program and the 2 years immediately following
			 it.
			(6)From the early 1790s through the early to
			 mid 20th century, allegorical depictions of Liberty dominated the
			 designs of circulating United States coins. Coinage from this time period
			 served as a constant reminder to Americans and the world of a defining and
			 distinctive value of American life and culture—Liberty. These coins also
			 provided some of the most inspiring, uplifting, and beautiful coin designs ever
			 created. In numismatics, Liberty themed coins are among the most
			 sought after collectibles.
			(7)Given the
			 potential that a new series of Liberty coins would be highly
			 collectible, if produced, such a program would likely provide the means through
			 which to significantly increase seigniorage thereby reducing budget
			 deficits.
			(8)A
			 new Liberty themed coinage series would allow the Nation to
			 continue to honor the past presidents currently depicted on United States coins
			 by providing for the continued and concurrent production and distribution of
			 such coins annually along with the new Liberty coins.
			(9)A
			 new Liberty themed coinage series would revitalize the design of
			 United States coinage and return circulating coinage to its position as not
			 only a necessary means of exchange in commerce but also as an object of
			 aesthetic beauty and symbol of core American values.
			(10)In order to
			 increase the seigniorage produced by the United States Mint thereby reducing
			 deficits to be financed by the United States it is appropriate to introduce a
			 new series of circulating commemorative Liberty themed coins that
			 would alternate annually between the dime and quarter dollar as 1-year issues.
			 Additionally, introduction of a new Liberty themed half dollar
			 produced for noncirculating numismatic purposes would further enhance
			 seigniorage.
			(11)Beginning in
			 2015, the Act provides for the introduction of a 1-year circulating
			 commemorative Liberty themed dime that would be produced and
			 distributed concurrently with the existing dime depicting the image of
			 President Franklin D. Roosevelt. After 2015, the image of President Roosevelt
			 would continue to be utilized on the standard issue circulating dime.
			 Subsequently, in 2016, the Act provides for the introduction of a 1-year
			 circulating commemorative Liberty themed quarter dollar that would
			 be produced and distributed concurrently with the existing quarter dollar
			 depicting the image of President George Washington. The Washington design would
			 continue to be used in future years. In 2017, the process would begin again
			 with the introduction of a new 1-year Liberty themed dime, bearing
			 a new Liberty design that would be co-issued alongside the regular
			 issue Roosevelt Dime. In 2018, a new 1-year Liberty themed quarter
			 would be co-issued and the process would continue on a perpetual basis into
			 future years.
			(12)Sequencing a new
			 Liberty design each year is an important aspect of the program
			 designed to continually renew collector interest and, therefore, promote demand
			 for the coins in a manner to maximize seigniorage realized by the United States
			 Mint.
			(13)A
			 Liberty themed program would also include a new
			 Liberty half dollar bearing a design to be utilized for a 10-year
			 term, to be issued as an ongoing annual noncirculating numismatic collector’s
			 series. The Liberty half dollar would be issued along with the
			 noncirculating Kennedy half dollar. At the end of each 10-year term, a new
			 Liberty design would be implemented with designs continuing
			 thereafter in a recurring 10-year cycle.
			(14)Providing
			 collectors with a new Liberty half dollar series will provide an
			 increase in the Mint’s numismatic profits and bolster the objectives of the
			 program to annually reduce budget deficits.
			(15)A series of circulating commemorative
			 Liberty themed coins will provide a new platform for the
			 advancement of American medallic art through a medium where Americans commonly
			 encounter public art—the Nation’s pocket change.
			3.American Liberty
			 Coin Program
			(a)Program
			 contingent on deficit reduction
				(1)DeterminationThe
			 Secretary of the Treasury shall carry out a study on the estimated effect of
			 the amendment made by subsection (b) on the Federal budget deficit over the
			 10-year period beginning on January 1, 2015.
				(2)ReportNot later than the end of the 90-day period
			 beginning on the date of the enactment of this Act, the Secretary shall issue a
			 report to the Congress containing the estimate determined under paragraph (1)
			 and an explanation of how such estimate was calculated.
				(3)Effective
			 dateThe amendment made by
			 subsection (b) shall take effect on the earlier of—
					(A)the date that the
			 report is issued under paragraph (2), if the Secretary determines in such
			 report that the effect on the Federal budget deficit over the 10-year period
			 beginning on January 1, 2015, will lead to a reduction in the deficit over such
			 period of $100,000,000 or more; and
					(B)the end of the
			 91-day period beginning on the date of the enactment of this Act, if the
			 Secretary fails to make the report under paragraph (2) within the required
			 90-day period.
					(b)ProgramSection
			 5112 of title 31, United States Code, is amended by adding at the end the
			 following:
				
					(w)Issuance of
				circulating dime and quarter dollar coins and numismatic half dollar coins
				commemorating and celebrating American liberty, the Union, and the
				American values and attributes of freedom, independence, civil governance,
				enlightenment, peace, strength, equality, democracy, and justice
						(1)Dime
				coins
							(A)In
				generalThe Secretary shall mint and issue dime coins in calendar
				year 2015, and every second year thereafter, that—
								(i)have obverse
				designs that are emblematic and allegoric of the concept of American
				Liberty; and
								(ii)have reverse
				designs that—
									(I)depict an American bald eagle;
									(II)depict a fasces emblematic of civil
				governance;
									(III)depict the torch of knowledge;
									(IV)are emblematic and allegoric of The
				Union; or
									(V)depict one or more
				of the American values and attributes of freedom, independence, peace,
				strength, equality, democracy, and justice.
									(B)Quantity of
				issuanceWith respect to a
				calendar year in which dime coins are issued pursuant to subparagraph (A), the
				Secretary shall ensure that, of the total number of dime coins issued in such
				calendar year, not less than 40 percent and not more than 50 percent of such
				coins are made up of dime coins issued pursuant to subparagraph (A).
							(2)Quarter dollar
				coins
							(A)In
				generalThe Secretary shall mint and issue quarter dollar coins
				in calendar year 2016, and every second year thereafter, that—
								(i)have obverse
				designs that are emblematic and allegoric of the concept of American
				Liberty; and
								(ii)have reverse
				designs that—
									(I)depict an American bald eagle;
									(II)depict a fasces emblematic of civil
				governance;
									(III)depict the torch of knowledge;
									(IV)are emblematic and allegoric of The
				Union; or
									(V)depict one or more
				of the American values and attributes of freedom, independence, peace,
				strength, equality, democracy, and justice.
									(B)Quantity of
				issuanceWith respect to a
				calendar year in which quarter dollar coins are issued pursuant to subparagraph
				(A), the Secretary shall ensure that, of the total number of quarter dollar
				coins issued in such calendar year, not less than 40 percent and not more than
				50 percent of such coins are made up of quarter dollar coins issued pursuant to
				subparagraph (A).
							(3)Half dollar
				coins
							(A)In
				generalThe Secretary shall mint and issue half dollar coins in
				calendar year 2015, and every year thereafter, with designs that shall be
				changed every 10 years, that—
								(i)have obverse
				designs that are emblematic and allegoric of the concept of American
				Liberty; and
								(ii)have reverse
				designs that—
									(I)depict an American bald eagle;
									(II)depict a fasces emblematic of civil
				governance;
									(III)depict the torch of knowledge;
									(IV)are emblematic and allegoric of The
				Union; or
									(V)depict one or more
				of the American values and attributes of freedom, independence, peace,
				strength, equality, democracy, and justice.
									(B)Consideration of
				Liberty mini dollarThe 1977 Liberty mini dollar design prepared
				by former United States Chief Sculptor and Engraver Frank Gasparro shall be
				considered along with other potential designs for half dollar coins issued
				under this paragraph.
							(C)Quantity of
				issuanceWith respect to a
				calendar year, the Secretary shall ensure that, of the total number of half
				dollar coins issued in such calendar year, not less than 40 percent and not
				more than 50 percent of such coins are made up of half dollar coins issued
				pursuant to subparagraph (A).
							(4)Design
				requirementsThe coins issued in accordance with paragraphs (1),
				(2), and (3) shall meet the following design requirements:
							(A)Coin
				obverseThe design on the obverse shall—
								(i)be
				chosen by the Secretary, after consultation with the Commission of Fine Arts
				and review by the Citizens Coinage Advisory Committee;
								(ii)contain the
				inscriptions Liberty and In God We Trust; and
								(iii)contain the
				inscription of the year of minting and issuance of the coin.
								(B)Coin
				reverseThe design on the reverse shall—
								(i)be
				chosen by the Secretary, after consultation with the Commission of Fine Arts
				and review by the Citizens Coinage Advisory Committee;
								(ii)contain the
				inscription United States of America and E Pluribus
				Unum; and
								(iii)contain a
				designation of the value of the coin.
								(C)Selection and
				approval processDesigns for coins issued pursuant to this
				subsection may be submitted in accordance with the design selection and
				approval process developed by the Secretary in the sole discretion of the
				Secretary.
							(D)ParticipationThe
				Secretary may include participation by artists from the States and engravers of
				the United States Mint.
							(5)Issuance of
				numismatic coinsThe
				Secretary may mint and issue such number of coins of each design selected under
				this subsection in uncirculated and proof qualities as the Secretary determines
				to be appropriate. To assure availability of dimes and quarter dollars minted
				and issued under this subsection in uncirculated qualities for numismatic
				purposes, a portion of any such coins shall be offered in rolls and bags at
				face value plus issuance costs.
						(6)Silver
				coins
							(A)In
				generalNotwithstanding subsection (b), the Secretary may mint
				and issue such number of dimes, quarter dollar coins, and half dollar coins of
				each design selected under this subsection as the Secretary determines to be
				appropriate, with a content of .999 fine silver.
							(B)Sources of
				bullionThe Secretary shall obtain silver for minting coins under
				this paragraph from available resources, including stockpiles established under
				the Strategic and Critical Materials Stock Piling
				Act.
							.
			
